Title: James Madison to Edward Everett, 7 October 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Ocr. 7. 1830
                            
                        
                        
                        I return my thanks for your favour of the 28. ult. with a copy of the Chapter from the N. A. Review for this
                            month. I have read the review of the Debates with great pleasure. It must diffuse light on the subject of them every
                            where; and would make an overwhelming impression where it is most needed, if the delirious excitement were not it would
                            seem, an overmatch for reason & truth.
                        The only inaccuracies observable in my printed letter, are a few slight ones chargeable probably on the
                            transcript from the original draft. The principal one is an omission, in the last paragraph of the 84th. page, of the
                            words-"with these distinctions in view and"-before the words-"with an attention always &c". The meaning is not
                            altered by the omission; but without such a break in the sentence, a bungling, if not obscure aspect is given to it.
                        You will excuse me for suggesting that you have erred in stating that "I wrote the greatest part of the
                            "Federalist." A greater number of the papers were written by Col. Hamilton: as will be seen by the correct distribution of
                            them, in the Washington Edition by Gidion. A very few of the Nos. were from the third hand. Accept Sir the thanks which I
                            owe you, and be assured of my great & cordial esteem.
                        
                        
                            
                                James Madison
                            
                        
                    